          Case 1:20-cv-05800-VEC Document 35 Filed 03/05/21 Page 1 of 10

                                                                      USDC SDNY
                                                                      DOCUMENT
UNITED STATES DISTRICT COURT                                          ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                         DOC #:
 -------------------------------------------------------------- X     DATE FILED: 3/5/2021
 LISA COOLEY, LLC,                                              :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :    20-CV-5800 (VEC)
                                                                :
 THE NATIVE, S.A.,                                              :   OPINION AND ORDER
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        Plaintiff Lisa Cooley, LLC brings this suit to enforce a Guaranty executed by Defendant,

The Native, S.A. (“The Native”). Compl., Dkt. 1. The Guaranty was signed as part of a

Sublease between Plaintiff and P8H, Inc., d/b/a Paddle 8 (“Paddle 8”). Id. ¶¶ 8-9. Pursuant to

the Guaranty, Defendant, Paddle 8’s corporate parent, “absolutely and unconditionally”

guaranteed the payment of rent under the Sublease. Compl., Ex. 1 at 1. In March 2020, Paddle 8

filed for bankruptcy and defaulted on its rent payments, thereby triggering Defendant’s

obligations under the Guaranty. Compl. ¶¶ 10, 14. Plaintiff alleges that Defendant is responsible

for Paddle 8’s unpaid financial obligations under the Sublease, totaling $679,646.98. Id. ¶ 15.

Defendant moves to dismiss the Complaint for lack of personal jurisdiction and insufficient

service of process pursuant to Federal Rules of Civil Procedure 12(b)(2) and 12(b)(5). Dkt. 26.

For the following reasons, Defendant’s motion is DENIED.

                                              BACKGROUND

        On March 13, 2018, Plaintiff Lisa Cooley, LLC (“LCLLC”) sublet the premises located

at 107 Norfolk Street in New York City to Paddle 8, an online art auction house. Compl. ¶ 7. As

part of the sublease negotiations, The Native, Paddle 8’s corporate parent which is headquartered
           Case 1:20-cv-05800-VEC Document 35 Filed 03/05/21 Page 2 of 10




in Switzerland, executed a Guaranty. Id. ¶¶ 3, 8; Compl., Ex. 1. The Guaranty provides that The

Native “absolutely and unconditionally guarantees the payment and performance when due by

P8H, Inc. (d/b/a/ Paddle 8), a Delaware corporation (‘Subtenant’) of obligation for payment of

fixed rent, additional rent and any sum due under the Sublease.” Id. ¶ 9; Compl., Ex. 1 at 1. The

Guaranty includes a choice of law provision stating that it “shall be construed in accordance with

the laws of the State of New York,” and it includes a waiver of “any defense … granted by the

laws of any other country or jurisdiction unless such defense is also allowed by the laws of []

New York.” Id. at 4. The Guaranty also provides, inter alia, that Defendant “irrevocably

consents and submits to the jurisdiction of any Federal or State court sitting in the State of New

York” with respect to any action “arising out of or in any way relating to [the] Guaranty.” Id.

Finally, the Guaranty provides that Defendant “irrevocably waives personal service of any

summons and complaint and consents to [] service” on its attorneys Zukerman Gore Brandeis &

Grossman, LLP. Id. at 5. The Guaranty was signed on March 13, 2018, by Sergey

Skaterschikov, Defendant’s Chairman, and Mr. Skaterschikov’s signature was notarized by Mr.

Zukerman, Defendant’s attorney. Id.

         Two years later, on March 16, 2020, Paddle 8 filed for bankruptcy in the United States

Bankruptcy Court for the Southern District of New York, Compl. ¶ 10, and defaulted on its rent

payments to Plaintiff, id. ¶ 14. The default triggered Defendant’s obligations under the

Guaranty. Id. ¶ 14. Plaintiff alleges that, pursuant to the Guaranty, Defendant is liable to

LCLLC for Paddle 8’s unpaid financial obligations, totaling $679,646.98. 1 Id. ¶¶ 14-15.

         Defendant moves to dismiss the Complaint for lack of personal jurisdiction and improper

service of process pursuant to Federal Rules of Civil Procedure 12(b)(2) and 12(b)(5).


1
         Pursuant to the terms of the Sublease, Paddle 8’s default accelerated all of its financial obligations under
the Sublease through September 29, 2022. Compl. ¶ 14.


                                                           2
         Case 1:20-cv-05800-VEC Document 35 Filed 03/05/21 Page 3 of 10




                                           DISCUSSION

       A federal court sitting in diversity must apply the law of the forum state to determine

whether it has personal jurisdiction over a defendant. Agency Rent A Car Sys., Inc. v. Grand

Rent A Car Corp., 98 F.3d 25, 29 (2d Cir. 1996). To defeat a motion to dismiss for lack of

personal jurisdiction, a plaintiff “need only allege facts constituting a prima facie showing of

personal jurisdiction.” PDK Labs, Inc. v. Friedlander, 103 F.3d 1105, 1108 (2d Cir. 1997). In

deciding a motion to dismiss for lack of personal jurisdiction, the Court “may consider materials

outside the pleadings, including affidavits and other written materials,” but must construe all

pleadings and affidavits in favor of the plaintiff. Id.; Jonas v. Estate of Leven, 116 F. Supp. 3d

314, 323 (S.D.N.Y. 2015).

       Before the Court reaches the merits of Defendant’s motion to dismiss for lack of personal

jurisdiction and improper service of process, it must resolve the parties’ dispute regarding what

law governs the validity and enforceability of the Guaranty. Plaintiff argues that New York law

governs the validity and enforceability of the Guaranty; Defendant argues that Swiss law

governs. See Def. Mem. of Law, Dkt. 26 at 7-9; Pl. Opp., Dkt. 27 at 13-18.

       I.      New York Law Governs Disputes Regarding the Validity of the Guaranty

       A federal court exercising diversity jurisdiction must apply the choice of law rules of the

state in which it sits. Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496 (1941). “New

York choice of law principles require a court to apply the law of the state with the most

significant relationship with the particular issue in conflict.” Indosuez Int’l Fin. B.V. v. Nat’l

Reserve Bank, 98 N.Y.2d 238, 245 (2002). In a breach of contract case, when determining which

state has the most “significant relationship,” courts consider factors including any choice of law

provision in the relevant contract. Merrill Lynch Cap. Servs., Inc. v. UISA Fin., No. 09-CV-

2324, 2012 WL 1202034, at *5 (S.D.N.Y. Apr. 10, 2012), aff’d, 531 F. App’x 141 (2d Cir.

                                                  3
         Case 1:20-cv-05800-VEC Document 35 Filed 03/05/21 Page 4 of 10




2013); Int’l Minerals & Res., S.A. v. Pappas, 96 F.3d 586, 592 (2d Cir. 1996) (“As has been

noted, New York law is unambiguous in the area of express choice of law provisions in a

contract … [A]bsent fraud or violation of public policy, contractual selection of governing law is

generally determinative so long as the State selected has sufficient contacts with the

transaction.”) (internal citations omitted); Bank Leumi Tr. Co. of New York v. Wulkan, 735 F.

Supp. 72, 76 (S.D.N.Y. 1990) (“A choice of law provision agreed to by the parties in a

commercial transaction is binding and prima facie valid, as long as the jurisdiction selected bears

a ‘substantial relationship’ to the agreement.”) (quoting Woodling v. Garrett Corp., 813 F.2d 543

(2d Cir. 1987)).

       A choice of law provision in a contract governs disputes about the “existence or validity

of that contract.” See Motorola Credit Corp. v. Uzan, 388 F.3d 39, 50 (2d Cir. 2004); Int’l

Minerals & Res., S.A., 96 F.3d at 592 (applying an English choice-of-law clause to the issue of

contract formation); Merrill Lynch Cap. Servs., Inc., 2012 WL 1202034, at *6 (applying New

York law to determine enforceability of a guaranty because “the parties affirmatively chose New

York law” in the guaranty); IRB–Brazil Resseguros, S.A. v. Inepar Invs., S.A., 922 N.Y.S.2d

308, 310–11 (1st Dep’t 2011) (applying New York law to determine whether a guaranty,

allegedly executed by a person lacking actual authority under foreign law, was enforceable by a

third party because “the parties affirmatively cho[]se New York law” in the guaranty).

       Here, Defendant argues that the Court should apply Swiss law to assess the validity and

enforceability of the Guaranty because Defendant is organized under the laws of Switzerland.

Def. Mem. of Law, Dkt. 26 at 1, 7-9. The Court disagrees. The Guaranty contains a choice of

law clause that expressly provides that the Guaranty will be “construed in accordance” with New

York law and that New York law will govern any action arising from the Guaranty. Compl., Ex.

1. Moreover, New York “bears a substantial relationship to the Agreement” because the

                                                 4
          Case 1:20-cv-05800-VEC Document 35 Filed 03/05/21 Page 5 of 10




Guaranty pertains to the sublease of real property located in New York City. Bank Leumi Tr. Co.

of New York, 735 F. Supp. at 76. Accordingly, the Court sees no reason to deviate from the

parties’ agreed-upon choice of law and will apply New York law to any disputes regarding the

formation or validity of the Guaranty. 2 Motorola Credit Corp., 388 F.3d at 50; IRB–Brazil

Resseguros, S.A. 922 N.Y.S.2d at 311 (enforcing New York choice of law clause because it

“protect[s] the justifiable expectation of the parties who choose New York law as the governing

law in international financial transactions”) (internal citation omitted); Bitumenes Orinoco, S.A.

v. New Brunswick Power Holding Corp., No. 05-CV-9485, 2007 WL 485617, at *8, 11

(S.D.N.Y. Feb. 13, 2007) (applying New York law to resolve dispute regarding the formation of

a contract between a Canadian company and a Venezuelan company because the contract

included a New York choice-of-law provision). As such, Defendant’s argument that the

Guaranty is invalid under Swiss law because it lacks two signatures by “duly authorized

representatives” is irrelevant. Bank Leumi Tr. Co., 735 F. Supp. at 76 (rejecting Defendant’s

argument that the Guaranty was illegal under Israeli law because “even assuming the statute

rendered [Defendant’s] guaranty unenforceable under Israeli law, the validity, enforceability and

legality of the Guaranty, by its own terms, are governed by New York law [and under New York

law,] the Guaranty is fully valid and enforceable.”).




2
         Defendant’s arguments that “Plaintiff should have expected [defendant] to behave according to Swiss law,”
that “Defendant at all times expected its own acts to be governed by Swiss law,” and that there is “no evidence” that
“Defendant intended to be bound by the laws of New York,” Def. Mem. of Law, Dkt. 26 at 9; Def. Reply Mem. of
Law, Dkt. 32 at 2, are belied by the express terms of the Guaranty’s choice-of-law provision.



                                                         5
           Case 1:20-cv-05800-VEC Document 35 Filed 03/05/21 Page 6 of 10




         II.      The Guaranty is Valid and Enforceable Under New York Law 3

         Having held that New York law governs disputes regarding the validity and

enforceability of the Guaranty, the Court turns now to Defendant’s alternative argument that the

Guaranty is unenforceable under New York law. Def. Mem. of Law, Dkt. 26 at 9. Defendant

argues that the Guaranty, and its provisions regarding personal jurisdiction and service of

process, are unenforceable under New York law because Mr. Skaterschikov lacked authority to

sign the Guaranty on behalf of The Native, S.A. Id. The Court disagrees.

         Under general principles of agency, an agent has “the power . . . to do an act or to

conduct a transaction on account of the principal which, with respect to the principal, he is

privileged to do because of the principal’s manifestations to him.” Minskoff v. Am. Exp. Travel

Related Servs. Co., 98 F.3d 703, 708 (2d Cir. 1996) (quoting Restatement (Second) of Agency § 7

cmt. a (1958)). An agent’s authority “may be express or implied, but in either case it exists only

where the agent may reasonably infer from the words or conduct of the principal that the

principal has consented to the agent’s performance of a particular act.” Id. Even if an agent

lacks actual authority, “he may still be imbued with the authority to bind the principal through

the doctrine of apparent authority.” Themis Cap., LLC v. Democratic Republic of Congo, 881 F.

Supp. 2d 508, 522 (S.D.N.Y. 2012). Apparent authority “arises from the written or spoken

words or any other conduct of the principal which, reasonably interpreted, causes [a] third person

to believe that the principal consents to have [an] act done on his behalf by the person purporting

to act for him.” Minskoff, 98 F.3d at 708 (internal citation omitted); Highland Cap. Mgmt. LP v.

Schneider, 607 F.3d 322, 328 (2d Cir. 2010). To prove that an agent has apparent authority, the

plaintiff must establish that “(1) the principal was responsible for the appearance of authority in


3
         The Court notes that, should this case proceed to trial, Plaintiff will have to prove that Mr. Skaterschikov
acted with actual or apparent authority.


                                                           6
          Case 1:20-cv-05800-VEC Document 35 Filed 03/05/21 Page 7 of 10




the agent to conduct the transaction in question and (2) the third party reasonably relied on the

representations of the agent.” Star Funding, Inc. v. Tire Centers, LLC, 717 F. App’x 38, 41 (2d

Cir. 2017) (quoting Herbert Constr. Co. v. Cont’l Ins. Co., 931 F.2d 989, 993-94 (2d Cir. 1991))

(internal citations and quotation marks omitted).

        Here, Plaintiff adequately alleges that Mr. Skaterschikov had apparent authority to sign

the Guaranty. By appointing Mr. Skaterschikov as “Chairman” of the company, Defendant

imbued him with apparent authority to act on its behalf. See Restatement (Third) Of Agency §

3.03 (2006) (“A principal may also make a manifestation [regarding agent’s apparent authority]

by placing an agent in a defined position in an organization or by placing an agent in charge of a

transaction or situation.”); F.D.I.C. v. Providence Coll., 115 F.3d 136, 140 (2d Cir. 1997)

(district court’s conclusion that defendant vested agent with “apparent authority to sign the loan

guaranties” by, inter alia, giving him the title of “Vice President for Business Affairs” was

adequately supported); First Fidelity Bank v. Gov’t of Antigua, 877 F.2d 189, 193 (2d Cir.

1989) (“The appointment of a person to a position with generally recognized duties may create

apparent authority”); Allied Sheet Metal Works v. Kerby Saunders, Inc., 619 N.Y.S.2d 260, 262

(1st Dep’t 1994) (vice president has “at least apparent authority to bind the corporation”). 4

Plaintiff also adequately alleges that it reasonably relied on Mr. Skaterschikov’s apparent




4
         Defendant’s reliance on Greene v. New Dana Perfumes Corp., 287 B.R. 328, 340 (D. Del. 2002) is
misplaced. In Greene, the court held, inter alia, that an agent, purportedly acting as defendant’s president, lacked
apparent authority to bind the defendant because there was no evidence that the agent was “ever a director, officer,
employee or agent” of defendant. 287 B.R. at 340. Here, by contrast, Defendant does not dispute that Mr.
Skaterschikov was its Chairman. Instead, the declarations submitted in support of Defendant’s motion merely state
that Mr. Skaterschikov did not have actual authority to sign the Guaranty and that Defendant’s board of directors
never knew about the Guaranty. See Dkt. 26, Exs. 2, 5, 6; Dkts. 33-34. Defendant’s purported obliviousness of the
Guaranty and Mr. Skaterschikov’s purported lack of actual authority to sign the Guaranty are, however, irrelevant to
whether Mr. Skaterschikov acted with apparent authority. Mr. Skaterschikov’s undisputed title of “Chairman”
imbued him with apparent authority to sign the Guaranty and to bind Defendant.



                                                         7
          Case 1:20-cv-05800-VEC Document 35 Filed 03/05/21 Page 8 of 10




authority to sign the Guaranty. 5 In re Zaffron, 303 B.R. 563, 571 (Bankr. E.D.N.Y. 2004)

(“Under the theory of agency, the fact that [agent] held the title of Vice President of Operations

[] cloaked him with the appearance of authority, upon which third parties had a right to rely.”);

Indosuez Int’l Fin. B.V., 98 N.Y.2d at 246 (holding that plaintiff reasonably relied on the

apparent authority of defendant’s “deputy chairperson” to sign contract on defendant’s behalf);

United States v. Inc. Vill. of Island Park, 888 F. Supp. 419, 437 (E.D.N.Y. 1995) (“Apparent

authority is the authority which outsiders would normally assume the agent to have, judging

from his position with the corporation and the circumstances of his conduct.”).

         In sum, because Mr. Skaterschikov had apparent authority to sign the Guaranty,

Defendant is legally bound by the terms of the agreement. 6 Themis Cap., LLC, 881 F. Supp. 2d

at 522 (“It is well settled under New York law that an agent may ‘bind his principal to a contract

if the principal has created the appearance of authority, leading the other contracting party to

reasonably believe that actual authority exists.’”) (citing Highland Cap., 607 F.3d at 328).



5
          The Court also notes that Mr. Skaterschikov was represented by Mr. Zukerman, who Defendant introduced
to Plaintiff as its attorney, throughout the negotiation and execution of the Guaranty. See Dkt. 28, Ex. 3 (email from
Defendant’s Founder and Executive Board Member to Plaintiff stating: “Here’s an introduction to our attorney, Mr.
Zukerman.”). Mr. Zukerman approved the final version of the Guaranty before Mr. Skaterschikov signed it, and he
notarized Mr. Skaterschikov’s signature. See Dkt. 28, Exs. 4-5; Compl., Ex. 1. Defendant’s counsel’s presence and
involvement during and after the execution of the Guaranty contributed to Plaintiff’s reasonable belief that Mr.
Skaterschikov had, at the very least, apparent authority to sign the Guaranty.
6
         The Court rejects Defendant’s argument that Plaintiff had a duty to “inquire regarding the scope of Mr.
Skaterschikov’s authority.” Def. Reply Mem. of Law, Dkt. 32 at 5. A plaintiff “does not have a duty to inquire into
the scope of an apparent agent’s authority unless the transaction is extraordinary or novel.” Adler v. Solar Power,
Inc., No. 16-CV-1635, 2018 WL 1626162, at *7 (S.D.N.Y. Mar. 30, 2018) (citing Herbert Constr. Co., 931 F.2d at
995-96). There was nothing “extraordinary or novel” about this transaction; the fact that Defendant was a Swiss
corporation does not make the transaction itself novel or extraordinary. See Def. Reply Mem. of Law, Dkt. 32 at 5.

         Moreover, Defendant does not argue that it ever raised concerns about the validity of the Guaranty after
Mr. Skaterschikov signed it on March 13, 2018. In fact, on April 27, 2018, after the Sublease, which included the
Guaranty as an exhibit, was fully executed, Izabela Depczyk, Defendant’s Founder and Executive Board Member,
emailed Plaintiff saying: “Thank you all for working tirelessly to make this happen! We are so excited to move into
our new space.” Dkt. 28, Ex. 4 at 1; see also Dkt. 29, Ex. 3. Accordingly, Defendant’s arguments that Plaintiff
unreasonably relied on Mr. Skaterschikov’s apparent authority to sign the Guaranty, “ignored red flag warnings,” or
“sought to obtain [the] guarantee by stealth” are nonsensical. See Def. Mem. of Law, Dkt. 26 at 5; Def. Reply Mem.
of Law, Dkt. 32 at 5.


                                                          8
         Case 1:20-cv-05800-VEC Document 35 Filed 03/05/21 Page 9 of 10




       III.    The Native Consented to Jurisdiction and Waived Service of Process

       As noted supra, to defeat a motion to dismiss for lack of personal jurisdiction prior to

discovery, a plaintiff “need only allege facts constituting a prima facie showing of personal

jurisdiction.” PDK Labs, Inc., 103 F.3d at 1108. A plaintiff may establish personal jurisdiction

by alleging that the defendant “agree[d] in advance to submit to the jurisdiction of a given

court.” Nat’l Equip. Rental, Ltd. v. Szukhent, 375 U.S. 311, 315–16 (1964); Burger King Corp.

v. Rudzewicz, 471 U.S. 462, 472 n.14 (1985) (noting that where “forum-selection provisions

have been obtained through freely negotiated agreements and are not unreasonable and unjust,

their enforcement does not offend due process.” (citations and internal quotation marks

omitted)); D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 103 (2d Cir. 2006) (“Parties can consent

to personal jurisdiction through forum-selection clauses in contractual agreements.”). Similarly,

parties “are free to contractually waive service of process.” Alfred E. Mann Living Tr. v. ETIRC

Aviation S.a.r.l., 910 N.Y.S.2d 418, 421 (1st Dep’t 2010) (explaining that, “by definition, such

waivers render inapplicable the statutes that normally direct and limit the acceptable means of

serving process on a defendant” and preclude “the defendant from successfully challenging the

court’s jurisdiction over him.”).

       Here, Plaintiff alleges that Defendant consented to the Court’s personal jurisdiction

through the Guaranty’s forum selection clause. Compl. ¶ 4; Compl., Ex. 1 at 4. The Court

agrees. The Guaranty provides that Defendant “irrevocably consents and submits to the

jurisdiction” of, inter alia, any federal court in New York with respect to any action brought

against it by Plaintiff “concerning any matters arising out of or in any way relating to [the]

Guaranty.” Id. Accordingly, Defendant’s motion to dismiss for lack of personal jurisdiction

necessarily fails. Dorchester Fin. Sec., Inc. v. Banco BRJ, S.A., 722 F.3d 81, 85 (2d Cir. 2013)

(holding that the court “need look no further” than the letter in which defendant “consented to

                                                 9
        Case 1:20-cv-05800-VEC Document 35 Filed 03/05/21 Page 10 of 10




‘submit to personal jurisdiction in the City and State of New York for any claim or action

arising from this transaction’” to establish personal jurisdiction); Indosuez Int’l Fin. B.V., 98

N.Y.2d at 248 (exercising personal jurisdiction over defendant because the agreement included

an “express submission to New York jurisdiction”). Similarly, the Guaranty provides that

Defendant “irrevocably waives personal service of any summons and complaint” and consents to

service of process upon its attorneys, Zukerman Gore Brandeis & Grossman, LLP. Compl., Ex.

1 at 4. Because Plaintiff timely served the summons and complaint on Mr. Zukerman,

Defendant’s motion to dismiss for improper service also fails. See Dkt. 7.

                                          CONCLUSION

       For the foregoing reasons, Defendant’s motion to dismiss is DENIED. Defense counsel

is directed to file a notice of appearance by March 19, 2021. No later than April 2, 2021, the

parties must submit a proposed case management plan consistent with the Undersigned’s

individual practices.

       The Clerk of Court is respectfully directed to close the open motion at docket entry 26.




SO ORDERED.
                                                           ________________________
Date: March 5, 2021                                           VALERIE CAPRONI
      New York, New York                                    United States District Judge




                                                 10
